Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The amendment filed 6/16/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the recess being “open at the lower surface of the floor” newly added to claim 46. There is no support for this limitation in the specification as originally filed and the cross-sectional view of FIG.19 does not support this limitation.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 46-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitation "the recess being open at the lower surface of the floor" in line 12 which is unclear. Specifically, it is unclear how a recess can be open at the lower surface of the floor with the connector positioned therein. It is unclear how the connected would be positioned within the recess or how the connector would be maintained in position. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 54 is rejected under 35 U.S.C. 103 as being unpatentable over Bloodworth in view of JP 06293233 (JP 233). 
For claim 54, Bloodworth (US 2010/0019536) discloses a cargo body for a vehicle, the cargo body comprising: 
a floor (composite floor unit 110; figure 8; [0077]) having a front end, a rear end, and a longitudinal axis that extends from the front end to the rear end, the floor being made from a fiber-reinforced plastic; 
a right sidewall (210; figure 8, 9D) coupled to the floor (sidewalls 210, 230 can be glued to the floor unit 110, [0099]); 
a left sidewall (230; figure 8, 9D) coupled to the floor (sidewalls 210, 230 can be glued to the floor unit 110, [0099]); 
a nose (composite front wall 150; abstract; figure 8) coupled to the front end of the floor (figure 15; the front wall 150 (nose) and floor unit 110 are attached by a coupler plate via bonding, claims 35,36); 
a roof (composite roof 300; abstract; figure 8) coupled to the right sidewall, the left sidewall, (sidewalls 210,230 can be glued to the roof 300, [0119]) and the nose (since front wall 150 (nose) is adhesively attached to sidewalls 210,230 which are adhesively attached to roof 300, the front wall 150 (nose) is adhesively bonded to the roof 300; figure 8; [0110] and [0119]); 
a rear door assembly (400; figures 3, 4) including a rear frame (410, 420, 430, 440, collectively; figure 4); and 
a connector (joint plate 510 attached to sidewall 210 and also sidewall 230; figure 8) adhesively bonded to the floor (plate 510 is attached to sidewall and floor unit 110 with glue; figure 9B; [0100], [0102]) and mechanically fastened to the rear frame (in addition to bonding, mechanical fasteners can be used to attach the joint plates; paragraphs [0102], [0119]).
Bloodworth fails to provide for a connector having 
a first portion adhered to the rear end of the floor and 
a second portion mechanically fastened to the rear frame.  
JP 06293233 (JP 233) discloses a plurality of connectors (18, 24, 26; figures 2, 3) including an L-shaped connector (L shaped flange 18; figure 3) that attach to a frame (16) and a floor (38) via rivets 32 and bolts 30; figures 2, 3). 
In order to provide a strong and durable structure to the trailer for any desired application (Bloodworth, paragraph [0005]), it would have been obvious to one of ordinary skill in the art at the time of the invention to provided angle-shaped connectors as taught by JP 233 for use with the rear end of the floor and rear frame of Bloodworth because the use of various mounting techniques to provide a sufficient attachment requires only routine skill in the art and because Bloodworth specifically discloses the use of combining attachment means such as including both bonding (adhesives) and the use of mechanical fasteners (rivets/bolts) to attach various components of the module trailer (Bloodworth, paragraph [0102]).

Claims 46, as best understood, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Bloodworth, as modified above, and further in view of EP 2660119 (EP 119). 
For claim 46, Bloodworth disclose a cargo body for a vehicle, the cargo body comprising: 
a floor (composite floor unit 110; figure 8; paragraph [0077]) having an upper surface (top surface; figure 9D), a lower surface (bottom surface; figure 9D), a front end, a rear end, and a longitudinal axis that extends from the front end to the rear end, the floor being made from a fiber-reinforced plastic (composite, [0077]); 
a right sidewall (composite side wall 210; abstract; figure 8) coupled to the floor and the roof (as shown; figure 15);
a left sidewall (composite side wall 230; abstract; figure 8) coupled to the floor and the roof (as shown; figure 15); 
a nose (composite front wall 150; abstract; figure 8; claim 1) coupled to the front end of the floor; 
4a roof (composite roof 300; abstract; figure 8) coupled to the right sidewall, the left sidewall, and the nose (figure 15); 
a rear door assembly (400; figures 3, 4) including a rear frame (410, 420, 430, 440, collectively; figure 4); and 
a connector (joint plate 510 attached to sidewall 210 and also sidewall 230; figure 8) coupled (adhesively bonded) to the floor (plate 510 is attached to sidewall and floor unit 110 with glue; figure 9B; [0100], [0102]) and coupled (mechanically fastened) to the rear frame (in addition to bonding, mechanical fasteners can be used to attach the joint plates; paragraphs [0102], [0119]).
Bloodworth further discloses the floor unit comprising a recess or channel (claim 33) between the upper surface and the lower surface of the floor but lacks the connector positioned within the recess of the floor, a feature taught by EP 2660119 (EP 119) as seen in FIG.5. It would have been obvious to one of ordinary skill in the art to have provided the connectors of Bloodworth positioned within the recess or channel of the floor unit thereof as taught by EP 119 in order to allow the components to sit flush. 
A plurality of mechanical fasteners that couple the floor to the rear door assembly (specifically a rear door assembly (400; figure 8) is connected to the cargo body (10) by: bonding a rear connector to the cargo body (reinforcing plate 900 (rear connector) is bolted to the trailer 10; figures 16, 17A-B); and mechanically fastening the rear connector to the rear door assembly (and the frame component 400 is attached to the trailer 10 by bolting reinforcing plate 900; figures 16, 17A-B; paragraph [0125])), the plurality of mechanical fasteners located between a top surface and a bottom surface of the floor.  
For claim 51, the floor includes: a right longitudinal support beam (850, figure 25-26) coupled to a right chassis rail; and a left longitudinal support beam (850) coupled to a left chassis rail.  

Claims 47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Bloodworth, as modified above, and further in view of JP 06293233 (JP 233). 
For claim 47, Bloodworth fails to provide for an L-shaped connector having 
a horizontal portion adhered to the rear end of the floor and 
a vertical portion mechanically fastened to the rear frame.  
JP 06293233 (JP 233) discloses a plurality of connectors (18, 24, 26; figures 2, 3) including an L-shaped connector (L shaped flange 18; figure 3) that attach to a frame (16) and a floor (38) via rivets 32 and bolts 30; figures 2, 3). 
In order to provide a strong and durable structure to the trailer for any desired application (Bloodworth, paragraph [0005]), it would have been obvious to one of ordinary skill in the art at the time of the invention to provided L-shaped connectors as taught by JP 233 for use with the rear end of the floor and rear frame of Bloodworth because the use of various mounting techniques to provide a sufficient attachment requires only routine skill in the art and because Bloodworth specifically discloses the use of combining attachment means such as including both bonding (adhesives) and the use of mechanical fasteners (rivets/bolts) to attach various components of the module trailer (Bloodworth, paragraph [0102]).
For claim 50, further comprising a plurality of mechanical fasteners that couple the connector to the rear frame (in addition to bonding, mechanical fasteners can be used to attach the connector; paragraphs [0102], [0119]), reinforcing plate 900 (rear connector) is bolted to the trailer 10 (figures 16, 17A-B); and mechanically fastening the frame component 400 to the trailer 10 by bolting reinforcing plate 900, the plurality of mechanical fasteners located between a top surface and a bottom surface of the floor.  

Allowable Subject Matter
Claims 34-42 and 44-45 are allowed. 
Claims 48-49 and 52-53 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616